AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COUR APR 13 2919

CLER¢‘§ 1355 ¢“_'p|~;:_‘fn l
SOUTHERN DISTRICT OF CALIFORNIA SQUTHLEN 1557 R:t;"! Oi: §s§L?‘:£lJFF;lY-\l'!

UNITED sTA'rEs oF AMERICA JUDGMENT IN A CRI NAL~C~ASE__~.?_’:_ basu‘rv
V_ (For Offenses Committed On or Aiter November l, 1987)

JOEL ALCANTARA-CORTES (l)
Case Number: 3:18-CR-051 lS-AJB

Brian J. White
Defendant’s Attomey

UsM Number 80681-298

|:| _
THE DEFENDANTZ
pleaded guilty to count(s) One Of the ll‘lfOl’matiOn

 

l:l Was found guilty on count(s)

 

after a plea of not guilty
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Title and Section / Nature of Offense Count
8:1326(a), (b) - Removed Alien Found In The United States (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[:I The defendant has been found not guilty on count(s)

 

I:l Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - Remitted

m JVTA Assessment*: $

*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

>!4 Fine waived |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Anril 15 2()_19 / ,

 

 

_/H’oN. ANTH ' J. BAT LIA
UNITED STATES DIS CT JUDGE

 

¢»

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOEL ALCANTARA-CORTES (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-05118-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

|:l The defendant is remanded to the custody of the United States Marshal.

l:| The defendant must surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

E as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:F as notified by the United States Marshal.

|j as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSI-IAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-()51 lS-AJB

 

